Affirmed and Memorandum Opinion filed January 12, 2006








Affirmed and Memorandum Opinion filed January 12,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00779-CR
____________
 
ERNESTO AGUILAR,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County, Texas
Trial Court Cause No. 994,149
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
possession with intent to manufacture or deliver a controlled substance.  On July 27, 2005, the trial court sentenced
appellant to confinement for 25 years in the Institutional Division of the
Texas Department of Criminal Justice, and assessed a fine of $5,000.00.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  On October
17, 2005, appellant=s counsel sent a copy of the brief to appellant and notified
him of his right to review the record and file a pro se response.  As of this date, no pro se response has been
filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 12, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).